The repeated failure of the state to comply with the provisions of Crim. R. 16 could well have led to the consequences prayed for by the appellant in the second assignment of error. Here, however, the trial court elected to control the violation by limiting the number of witnesses that were permitted to testify and by granting a brief continuance. *Page 192 
Under all of the circumstances attendant to this issue, I do not find that the trial court abused its discretion.
I would overrule the second assignment of error.